Citation Nr: 0629056	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-29 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for residuals of laceration 
to the forehead.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a skin condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The RO denied the veteran's application for service 
connection for residuals of laceration to the forehead and a 
skin condition in a January 1992 rating decision; the veteran 
did not initiate a timely appeal of this decision.

2.  Evidence received since the January 1992 RO denial that 
pertains to the veteran's laceration to the forehead claim is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  Evidence received since the January 1992 RO denial that 
pertains to the veteran's skin condition claim is duplicative 
or cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision denying the veteran's 
service connection claims for residuals of laceration to the 
forehead and a skin condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

2.  No new and material evidence has been received since the 
January 1992 rating decision to reopen a claim for service 
connection for a laceration to the forehead.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  No new and material evidence has been received since the 
January 1992 rating decision to reopen a claim for service 
connection for a skin condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claims for service connection for 
residuals of a laceration to the forehead and a skin 
condition in January 1992.  The veteran did not appeal the 
decision.  Therefore, the RO's decision is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R§§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108 
(West 2002).  New evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously of record is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.165(a) 
(2005) (amended definition of "new and material evidence" 
effective for claims filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the January 1992 rating decision that 
pertains to the veteran's claims for residuals of a 
laceration to the forehead and a skin condition consists of 
outpatient records from the VA Medical Center in Decatur and 
letters from the veteran.

The Board finds that none of this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a) because 
the claims still lack competent evidence of a current 
disability or a nexus between the veteran's claimed current 
conditions and his period of service from June 1956 to June 
1959.

The VA Medical Center outpatient records show no treatment 
for residuals of a head injury.  The outpatient records show 
that the veteran was seen one time in June 2003 for possible 
eczema, but the physician did not note that it was related to 
any rash seen in service over 40 years earlier.  This 
evidence is "new" in that it was not presented to the RO at 
the time of the January 1992 decision, but it is not material 
because it does not raise a substantial possibility of 
substantiating the veteran's claim.  Simply stated, evidence 
against this claim does not provide a basis to reopen the 
claim.

Finally, the veteran's own lay statements are cumulative of 
evidence previously considered.  The veteran refers in his 
statements to a rash and a head injury, both of which he says 
occurred in service and are noted in his Service Medical 
Records (SMRs).  The SMRs were considered during the initial 
rating decision in January 1992.  That decision was final.   
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R§§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).  Evidence in the SMRs 
(considered by the RO when it initially denied this claim) is 
neither new nor material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  To the extent the veteran's 
statements also reflect his personal belief that his claimed 
current conditions are related to service, the Board 
emphasizes that lay assertions of medical status or etiology 
do not constitute competent medical evidence, and therefore 
do not raise a reasonable possibility of substantiating the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran simply does not have the medical expertise to 
associate his claimed current disorders to service more than 
50 years ago.  Accordingly, the Board finds that no new and 
material evidence has been received to reopen a claim for 
service connection for residuals of a laceration to the 
forehead or a skin condition.  38 C.F.R. § 3.156(a)(2005).  
Therefore, the claims are not reopened. 38 U.S.C.A. § 5108 
(West 2002).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by a letter dated June 
2002, as well as information provided in the October 2003 
statement of the case (SOC) and the April 2006 Supplemental 
Statement of the Case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the SSOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Notice 
provided to the veteran was given prior to the adjudication 
of the claim, and the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

It may be argued that the RO did not clearly ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought. 

Based on a review of this case, in particular the June 2002 
notice to the veteran (particularly page three of this 
notice), the Board finds no basis to remand this case to the 
RO for additional notice development under Kent.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant this claim.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The veteran did not authorize the RO to obtain private 
medical records, even though he was aware that he needed to 
do so for those records to be considered.  "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As there is no other indication or 
allegation that relevant evidence remains outstanding that 
could be obtained, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2002).  A remand of 
this case would serve no constructive purpose.

The Board notes that the veteran stated in a VA form 21-4138 
received in June 2001 that he saw a private physician in 
Lakeland, Georgia for his head injury.  The veteran did not, 
however, authorize the Board to obtain those records.  As 
these records were from treatment decades after service, they 
very likely will not help establish service connection for 
residuals of a laceration to the forehead, and the Board 
finds it can proceed with deciding the case without those 
private records, as the Board has done all it can in 
assisting the veteran with providing all relevant 
information.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  In this regard, the Board 
points out that the VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in Section 
5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for residuals of a laceration 
to the forehead, the veteran's application to reopen the 
claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a skin condition, the 
veteran's application to reopen the claim is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


